                                                            JS-6


 1

 2

 3

 4

 5

 6

 7

8
                    UNITED STATES DISTRICT COURT
 9

10                 CENTRAL DISTRICT OF CALIFORNIA

11   BRIDGE WAREHOUSE, INC.,        CASE NO. CV 18-07968 DSF (MAAx)
12              Plaintiff,
                                    [Assigned to the Hon. Judge Dale S.
         vs.
13                                  Fischer]
14   TOTAL TERMINALS
     INTERNATIONAL, LLC.            ORDER GRANTING
15              Defendant.          STIPULATION FOR DISMISSAL
16
                                    OF THE ENTIRE ACTION

17

18

19

20

21

22

23

24

25

26

27

28

                               ORDER
 1         Based on the stipulation of the parties and for good cause shown:
 2         IT IS HEREBY ORDERED that the entire action be dismissed with
 3   prejudice, both sides to bear their own fees and costs.
 4
           IT IS SO ORDERED.
 5
     DATED: September 6, 2019
 6
                                            Honorable Dale S. Fischer
 7                                          UNITED STATES DISTRICT JUDGE
8

 9

10

11

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                              1
                                            ORDER
